 4:20-bk-12607 Doc#: 16 Filed: 07/29/20 Entered: 07/29/20 15:38:01 Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF ARKANSAS
                                LITTLE ROCK DIVISION


IN RE: KAREN WATERS                                                 CASE NO. 4:20-BK-12607
DEBTOR                                                              CHAPTER 13




                         NOTICE OF OPPORTUNITY TO OBJECT

You are hereby notified that the captioned debtor has filed the Amended Plan. Objections must
be filed with the Bankruptcy Court at 300 W. 2nd Street, Little Rock, Arkansas 72201 in writing
within twenty-eight (28) days from the date of this notice, with copies to the attorney for debtors
and to the Standing Chapter 13 Trustee, P. O. Box 5006, North Little Rock, Arkansas 72119.

If objections are filed, they will be set for hearing by subsequent notice. If no objections are
received, the Amended Plan may be granted without further notice or hearing.

Date: July 29, 2020                                        /S/ Mickey Stevens
                                                          American Bankruptcy Associates PLLC.
                                                          Skelton & Stevens Legal Group PLLC.
                                                          2615 N. Prickett Road Suite 2
                                                          Bryant, AR 72022
                                                          Phone: (501)481-8923

                                 CERTIFICATE OF MAILING

I, the undersigned, hereby certify that copies of the foregoing Amended Plan and attached Notice
of Opportunity to Object have been mailed to the following:


Mark T. McCarty
Chapter 13 Trustee
P.O. Box 5006
North Little Rock, AR 72119

Creditors per matrix as of July 29, 2020

July 29, 2020                                         /S/ Mickey Stevens
